COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RAMIRO AGUILAR,                                              No. 08-15-00229-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No.4
                                               §
 THE STATE OF TEXAS,                                        of Dallas County, Texas
                                               §
                            State.                            (TC# F-1351855-K)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 25, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kathleen A. Walsh, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 25, 2015.

       IT IS SO ORDERED this 27th day of October, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.